Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the laser, “includes stepwise increasing the output power of the laser beam in conjunction with timing of the repeatedly moving the irradiation position of the laser beam”.  This is not good English and it is not clear how the repeatedly moving irradiation position of the laser beam is in conjunction with timing of the repeatedly moving irradiation position of the laser beam.  For purposes of examination, it is understood that the stepwise increase IS invariably in conjunction with some sort of timing so that a molten state and welding is ultimately achieved.  Clarification is required.  Perhaps addition and/or deletion of one or more of the instances of “the” might help, and add a dimension to the limitation not previously in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being obvious over Tao (U.S. Patent Application Publication 2020/0101563) in view of Bruck (U.S. Patent Application Publication 2016/ 0016259).

Regarding claim 1, Tao discloses a manufacturing method of a component, the method comprising: performing a laser welding by laser welding (Tau, Abstract, laser head 42, method for joining”, via two steps ) by irradiating a laser beam along a welding line so that base materials are welded with one another (annotated fig. 8, below weld path 88, “secondary beam travel pattern”); and  before starting the welding along the laser welding line repeatedly moving an irradiation position of the laser beam between a first point and a second point (Abstract, “primary beam travel pattern” moving along spiral welding path 80 creating molten area 70, fig. 3; It is noted that there is no figure that captures both steps, but the abstract describes both steps, and the annotated figures reflect them), the first point being a start point of the welding line (annotated Fig. 3, spiraling around the starting point;), and the second point being different from the first point and being not on the welding line (Fig. 3 annotated, second point B).  
However, Tau does not disclose concurrently with the repeatedly moving of the irradiation position gradually increasing an output power of the laser beam (Tau just discloses the “repeatedly moving”).  However, Bruck teaches “gradually increasing an output power of the laser beam” in order to create a melt pool (Bruck, ¶49).  The advantage of this is to form a melt pool with the “likelihood of reducing turbulence that typically causes defects, such as pores or other undesirable inclusions. (Bruck ¶49).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Tau with Bruck, to have Tau, during the creation of his weld pool by repeatedly moving the laser, to have the “power density…gradually increased over a predetermined time interval to form the …melt pool” in order to reduce the likelihood of defect in the melt and ultimately the final product. (id.)
[AltContent: textbox ([img-media_image1.png])]
[AltContent: textbox ([img-media_image2.png])]
Regarding claim 2, Tau in view of  Bruck teaches all the limitations of claim 1, as above, and further teaches a method comprising performing the repeatedly moving the irradiation position of the laser beam and gradually increasing the output power of the laser beam (Tau, fig. 3, Abstract “molten metal portion 70”).
Regarding claim 3, Tau in view of  Bruck teaches all the limitations of claim 1, and further discloses a manufacturing method wherein the gradually increasing the output power of the laser beam includes increasing the output power of the laser beam to a target (Tao, ¶0009, describing the laser and the power target for the first step, “a power level of the laser beam ranges from 2 kW to 10 kW”), output power for the laser welding.

Regarding claim 6, Tao in view of Bruck all the limitations of claim 1, as above, and further teaches a manufacturing method wherein a straight line passing through the first point and the second point intersects with a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point ‘A’ is in line with the secondary Beam travel pattern).  
Regarding claim 7, Tao discloses all the limitations of claim 1, as above, and further discloses a manufacturing method wherein a straight line passing through the first point and the second point is orthogonal to a tangent line of the welding line at the first point (Tao, Annotated fig. 3, above; in the figure above, a line going through the Start Point and the Second Point ‘B’ is orthogonal to the direction of the secondary travel pattern).  
Regarding claim 8, Tao discloses all the limitations of claim 1, as above, and further discloses a manufacturing method wherein the laser beam is a fiber laser beam (¶28, “Some notable solid-state lasers that may be used are a fiber laser”).


Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of  Bruck (U.S. Patent Application Publication 2016/ 0016259) and further in view of Yang (U.S. Patent Application Publication 20180141158).
Regarding claim 4, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method wherein an irradiation spot of the laser beam in the second point overlaps at least- 15 - part of an irradiation spot of the laser beam in the first point.  First of all, , it is noted, that while the first point must be the starting point, the second point may be placed at a point so that, in performing our method, it can be interpreted that the prior art invention meets the claim language, similar to how second- points are designated for claims 7 and 8 above.  In Tao, it is apparent that the laser spiral paths are very close to each other, possibly even abutting (Tao, fig. 3), but there is no indication that they overlap.  However, Yang teaches that such welding spiral paths can overlap (Yang, ¶0009, “the one or more nonlinear inner weld paths overlaps … at least one adjacent portion of the same inner weld path”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao with the teaching of Yang, to have the start point irradiation spot overlap with an adjacent point (secondary point) as the path is spiraling out (Yang, Figs. 4A-4F) in order to ensure to create a weld zone that is thoroughly connected, smoother in transition of welds (the weld and subsequent cooling being more homogenous across the entire pool) and it gives a chance to let “vapor escape” to help get rid of potential defects in the weld pool (Yang, ¶0012).


Regarding claim 5, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method wherein the irradiation position of the laser beam is moved so as to go and return between two points of the first point and the second point.  Tao only teaches to move in a spiral, not back and forth between two pointes.  However, Yang teaches different ways of creating a weld, including a spiral but also a circle (Yang, figs. 4G -4M path 66, for instance; thus, the start and secondary points would be on opposite sides of the circle).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention, to modify Tao with the teaching of Yang to substitute in a similar and conventional way to affect these welds, (Yang, ¶0009, spiral and circular weld path substitute for each other) to affect a weld by closing the circles of the welding path, to return to the start points of each weld, in order to ensure that the whole area is properly welded with a connected, even weld and smooth at each concentric layer around the center of the start area.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of  Bruck (U.S. Patent Application Publication 2016/ 0016259) and further in view of Yamamoto (U.S. Patent Application Publication 2017/ 0259380).

Regarding claim 9, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes stepwise increasing the output power of the laser beam.  However,  Yamamoto teaches “stepwise increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “stepwise”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results. 

Regarding claim 10, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes stepwise increasing the output power of the laser beam in conjunction with timing of the repeatedly moving the irradiation position of the laser beam.  However,  Yamamoto teaches “stepwise increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “stepwise”).  It invariably would be timed with the irradiation position of the laser beam that is repeatedly moving.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results (Yamamoto, ¶0025).

Regarding claim 11, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes linearly increasing the output power of the laser beam.   However,  Yamamoto teaches “linearly increasing the output power of the laser beam” to create a weld pool  (Yamamoto, ¶0025, “linear”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck, to have the gradually increasing laser that will create the weld pool do so in a stepwise manner, in order to decrease the chance of splatter in a conventional way without unexpected results (Yamamoto, ¶0025).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (U.S. Patent Application Publication 2020/0101563) in view of  Bruck (U.S. Patent Application Publication 2016/ 0016259) and further in view of Yamamoto (U.S. Patent Application Publication 2017/ 0259380) and Klinstein (U.S. Patent 9,688,017)

Regarding claim 12, Tao in view of Bruck teach all the limitations of claim 1, as above, but does not further teach a manufacturing method -4- wherein the gradually increasing the output power of the laser beam includes dividing a step of the increasing the output power of the laser beam into first and second steps, in which an output pitch is smaller in the first step than in the second step.  However, Yamamoto teaches that you can gradually step up the power of the laser beam (Yamamoto, ¶0025, “stepwise”). As well, although Yamamoto does not teach that the pitch is smaller for the first laser step compared to the second laser step, having the first laser step have a smaller pitch than the second laser step would be obvious to try, given that there are only three options: having the first pitch be larger than the second pitch, having the second pitch be larger than the first pitch, and having the pitches be equal.  For instance, also, it is noted, to have a larger pitch on the first welding step is taught in Klinstein (Klinstein, fig. 4, S1a to S1b and then does S1b to S1c).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Tao in view of Bruck with the teachings of Yamamoto and Klinstein, to have the laser welding be stepwise wherein the pitch is as claimed, in order to reduce the potential defects in the melt and splashing in creating the pool and the weld,  and to also look to trying the best pitch sizes to achieve the desired weld pool and seam, and this would be done through routine experimentation, and trying obvious options.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, applicant added the limitation of gradually increasing the laser beam and some dependents, and this required further search and consideration and was found obvious.  Therefore, the arguments against the prior grounds individually are moot, as the rejection is based on the combination of the prior art references.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761